Motion for reargument from the order entered March 30, 1953, unanimously denied. Insofar as the motion is addressed to the appeal from the order of April 13,1953, unanimously granted and the determination of this court affirming that order is withdrawn. The appeal from the order of April 13, 1953, unanimously dismissed. This disposition of the appeal from the order of April 13, 1953, is without prejudice to the rights of the parties in connection with any further steps concerning said order and any appeal therefrom. Present — Peck, P. J., Dore, Callahan and Botein, JJ. [See ante, p. 870.]